UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4454

VICTOR TYRONE ENGLE,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
James A. Beaty, Jr., District Judge.
(CR-97-255)

Submitted: July 27, 1999

Decided: September 23, 1999

Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Thomas H. Johnson, Jr., GRAY, NEWELL & JOHNSON, L.L.P.,
Greensboro, North Carolina, for Appellant. Walter C. Holton, Jr.,
United States Attorney, Sandra J. Hairston, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Victor Tyrone Engle was indicted by a federal grand jury and
charged with two counts of an eighteen count superseding indictment.
Count one charged Engle with conspiracy in violation of 21 U.S.C.A.
§ 846 (West Supp. 1999). Count eighteen charged Engle with posses-
sion with intent to distribute cocaine base in violation of 21 U.S.C.
§ 841(a)(1) (1994). Engle pled guilty to count eighteen in accordance
with a written plea agreement. At sentencing, the court increased
Engle's offense level by two levels because police officers found
three weapons at his residence at the time of his arrest. See U.S. Sen-
tencing Guidelines Manual § 2D1.1(b)(1) (1997). The court also sen-
tenced Engle as a career offender. See USSG§ 4B1.1. Engle now
appeals his sentence of 200 months' imprisonment.

Engle's attorney has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), addressing whether Engle should
have been classified as a career offender. Engle contends that the
prior convictions forming the basis for his career offender classifica-
tion should not have been counted against him because if he had pled
guilty to the conspiracy charge in count one of the indictment, the
prior convictions would have been counted as relevant conduct and
Engle would not have been sentenced as a career offender. This argu-
ment is without merit. Engle did not plead guilty to count one, but to
count eighteen. Based upon that plea, Engle met the criteria identified
by USSG § 4B1.1 for sentencing as a career offender. Furthermore,
Engle's contention is irrelevant and speculative. Therefore, the district
court did not err in sentencing Engle as a career offender.

Engle's pro se supplemental brief argues that his offense level
should not have been increased for possession of firearms. Engle
states that the increase was improper because the firearms at issue
were not found at his residence, as stated in the presentence report
(PSR), but were discovered by police in a field, separate and apart
from where the cocaine was located. Engle did not raise this point at
the plea proceeding or sentencing and did not object to the facts stated
in the PSR. We find that Engle did not demonstrate plain error by the
district court on this sentencing issue. See Fed. R. Crim. P. 52.

                     2
In accordance with Anders, we have examined the entire record in
this case and find no reversible error. We therefore affirm Engle's
sentence. We deny counsel's motion to withdraw at this time. This
court requires that counsel inform his client in writing of his right to
petition the Supreme Court of the United States for further review. If
the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. See 4th Cir. R. 46(d).
Counsel's motion must state that a copy thereof was served on the cli-
ent. See id. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

AFFIRMED

                    3